Citation Nr: 1004579	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a diskectomy and fusion, cervical spine.

2.  Whether the injuries sustained by the Veteran on May 22, 
1974, including a laceration on the right forehead, were not 
in the line of duty and were the result of the Veteran's own 
willful misconduct.

3.  Entitlement to service connection for a scar on the 
right forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
September 1974. 

This appeal arises from a December 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  

The Veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims 
file.

The Board remanded this case in February 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The issues of whether the injuries sustained by the Veteran 
on May 22, 1974, including a laceration on the right 
forehead, were not in the line of duty and were the result 
of the Veteran's own willful misconduct and entitlement to 
service connection for a scar on the right forehead are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's postoperative residuals of a diskectomy and 
fusion, cervical spine is not etiologically related to 
active service.


CONCLUSION OF LAW

The Veteran's postoperative residuals of a diskectomy and 
fusion, cervical spine was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).




Recitation of Evidence 

There are no service treatment records reflecting any 
chronic cervical spine or neck injury or condition in 
service.  Service treatment records from May 1974 show the 
Veteran was treated for a lacerated upper lip, a lacerated 
lower left eyelid, a laceration on the right forehead, an 
abrasion on the right neck, and multiple minor lacerations 
on the mucosa of the mouth.  The examiner reported that the 
wounds were caused by the Veteran having been involved in an 
altercation with a shipmate.  The injuries were noted to be 
not in the line of duty and 'due to own misconduct.'  Deck 
logs from May 1974 show the same The Veteran's discharge 
examination is not of record.  The remainder of the 
Veteran's service treatment records are negative for any 
complaint, diagnosis or treatment of a cervical spine or 
neck disability.  

The Veteran was afforded a VA general medical examination in 
February 1976.  There were no findings pertaining to his 
cervical spine or neck.  The diagnoses were small one (1) 
inch stab wound scar of the left thigh and post-operative 
'knee surgery 1975' with good results.

Medical records from Medical College of Virginia dated from 
September 1976 to July 1979 are associated with the claims 
folder.  The Veteran reported that he had hurt his back, but 
there was no indication of any neck pain.  The date of the 
back injury was not legible.  There were no findings with 
regard to the Veteran's military service.

A July 1995 private treatment record shows notes that it had 
been two months since he last saw the Veteran for a work 
related injury to his back, right, elbow, right foot, left 
knee and right knee.  A treatment note in October 1995 by 
the same examiner notes that the Veteran was seen in follow-
up for his neck, back, right shoulder and both knees and was 
essentially unchanged.  The examiner diagnosed the Veteran 
with cervical strain.  

Medical records from the Mercy Hospital of Pittsburgh and 
Jefferson Orthopedic Associates dated from May 1995 to March 
1996 show that the Veteran received evaluations and 
treatment for a cervical spine condition.  In March 1996, 
the Veteran underwent a cervical diskectomy and a bone graft 
fusion, C5-C6 and C6-C7.  Again, there were no references to 
his military service.  

A March 1996 operative report for the Veteran's anterior 
cervical disckectomy and bone graft fusion notes that the 
Veteran was originally injured in late 1995.  

A March 1996 discharge report from when the Veteran received 
his spinal fusion shows that the Veteran reported he was 
originally injured in November 1994, when he was asleep in a 
truck and it was struck by a car.  The report indicated that 
the Veteran reported he was thrown around with resultant 
neck pain.  The Veteran also reported he was re-injured in 
1995 when he slipped and fell on his buttock and a 
television landed on him.  The Veteran was suffering from 
persistent pain across his posterior cervical spine.  

A May 1996 private treatment letter indicated that the 
Veteran was suffering from chronic back and left leg pain, 
as well as a chronic cervical spine condition which recently 
required a two level cervical disc removal.  

The Veteran was afforded a VA general medical examination in 
August 1996.  He stated that he was shot in the right hip 
and left thigh in Naples, Italy, by the shore patrol.  He 
admitted that he had been drinking during the incident, and 
that he had had illegal drugs in his system. He said that he 
was treated at the Philadelphia Naval Hospital. The Veteran 
also gave a history of low back pain since leaving the 
military.  He stated that he had repeatedly hurt his low 
back secondary to normal work strain.  Following a physical 
examination, he was diagnosed as having status post gunshot 
wound to the right hip and 'right thigh,' status post left 
knee reconstructive surgery, left knee degenerative joint 
disease, and a history of low back pain, lumbar strain.  
There was no discussion of a cervical spine disability, 
although the Veteran mentioned that his neck continued to 
hurt. 

A September 1996 VA psychological examiner noted that the 
Veteran generally occupied himself moving furniture.  The 
examiner also noted that the Veteran had developed some sort 
of worker's compensation injury and claim on almost ever job 
that he had and that he was complaining about pain 
associated with his cervical spine.  

The Veteran was afforded a VA orthopedic examination in 
October 1996.  The examiner noted the Veteran's disc surgery 
and neck pain and back pain.  The Veteran also reported that 
he hurt his back when a heavy load slipped and fell on him 
while working as a mover.  

Recent VA treatment records from 2006 to 2007 show the 
Veteran has a current diagnosis of status post anterior 
cervical disc surgery with chronic cervical pain.  

At his December 2007 Board hearing, the Veteran testified 
that, while in service in February 1974, he was shot in the 
right hip and right side by shore patrol, which caused him 
to fall and injure his cervical spine.  He testified that it 
has bothered him ever since.  

Service connection for postoperative residuals of a 
diskectomy and fusion, cervical spine

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for 
postoperative residuals of a diskectomy and fusion, cervical 
spine.

The Board notes that there are no service treatment records 
reflecting any chronic cervical spine or neck condition.  
The Veteran was treated for an abrasion on the right neck in 
service.  However, the remainder of the Veteran's service 
treatment records are negative for any complaint, diagnosis 
or treatment of a cervical spine or neck disability.  

Furthermore, the medical evidence of record does not show 
that the Veteran sought treatment for a cervical spine or 
neck disability immediately following his period of service 
or for many years thereafter.  The first available treatment 
records showing a diagnosis or treatment for cervical spine 
or neck pain are from 1995.  This would be over twenty years 
after discharge from service.  Therefore, the Board finds 
that a chronic cervical spine or neck condition did not 
manifest in service or within one year thereafter.  

Specifically in statements and testimony during the course 
of this appeal, the Veteran contended that he first injured 
his cervical spine in service and it has bothered him ever 
since then.  Competent lay evidence is evidence provided by 
a person who has personal knowledge of facts or 
circumstances and conveys such matters that can be observed 
and described by a lay person. See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Lay evidence is acceptable to prove 
symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.; see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to report matters which a 
layperson may perceive, the Board finds his account is not 
credible when evaluated in light of the totality of the 
record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.")

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount 
of time that elapsed since military service, and any other 
relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness). 

The Veteran has testified that he has suffered from his 
chronic cervical spine condition since service.  However, 
there is an absence of any chronic cervical spine or neck 
condition noted in service and a gap of 20 years between 
service and any contemporaneous medical records documenting 
a cervical spine or neck condition.  

There is also a March 1996 hospital discharge report where 
the Veteran attributes his cervical spine condition to a 
1994 car accident, aggravated by a 1995 work accident.  The 
March 1996 operative report indicates that the Veteran 
injured his back in late 1995.  The treatment records where 
the Veteran discusses his cervical spine injury are highly 
probative, as they were generated with the specific purpose 
of diagnoses and treatment, which enjoy a recognized high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Further, there are no lay statements from others documenting 
cervical spine problems in service or subsequent to service 
and the Board notes that the Veteran reported to multiple 
medical providers that he hurt himself at work, as a mover.  
Therefore, the Veteran's report of a continuity of symptoms 
since service does not appear credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition to the lack of evidence showing that a chronic 
cervical spine disability manifested during service or 
within close proximity thereto with a continuity of 
symptomatology since service, the competent and probative 
medical evidence of record does not link the Veteran's 
current neck and back condition to his military service.  As 
was noted above, VA and private treatment records show and 
the Board acknowledges that the Veteran has a current 
diagnosis of status post anterior cervical disc surgery with 
chronic cervical pain, although the Veteran may sincerely 
believe that his current cervical spine disability began in 
or is related to service, the Veteran, as a lay person, is 
generally not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.  Further, the Veteran is 
inconsistent on this point, as he reported in 1996 that his 
cervical spine injury was due to causes such as a car 
accident and a work mishap.  

As such, a nexus to service has still not been shown.  
Therefore, taking into consideration all of the foregoing, 
the Board finds that the Veteran's current chronic cervical 
spine disability did not manifest during service or within 
one year thereafter, there is no continuity of 
symptomatology shown and the disability has not been shown 
to be etiologically related to an event, disease, or injury 
in service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for postoperative residuals of a diskectomy and 
fusion, cervical spine.  Because the preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for postoperative 
residuals of a diskectomy and fusion, cervical spine is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide and (3) that the claimant is expected 
to provide.  Section 3.159 was amended, effective May 30, 
2008 as to applications for benefits pending before VA or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claims for service connection for 
a neck condition for a back condition by a letter in August 
2003, before the adverse rating decision that is the subject 
of this appeal.  Updated notice duty to assist letters were 
provided in March 2006, October 2006 and March 2008.  The 
March 2006 letter provided the Veteran with the specific 
notice required by Dingess, supra.  The most recent 
subsequent re-adjudication followed in October 2009.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his 
claims.  The record contains his service treatment records 
and VA medical records.  Private treatment records are 
contained in the claims file.  The Veteran testified before 
the undersigned Veterans Law Judge.  Statements of the 
Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated 
that there are any available additional pertinent records to 
support his claims.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied 
by competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
cervical spine disability did not manifest itself in service 
or within a year after service and was first clinically 
shown 20 years after active military service.  The Veteran 
himself in 1996 attributed his cervical spine injury to a 
car accident in 1994 and a work accident in 1995 and there 
is no competent evidence that suggests it is related to any 
established event, injury, or disease in service.  The 
Board, therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for postoperative residuals of a 
diskectomy and fusion, cervical spine is denied.


REMAND

Unfortunately, the Board must again remand the case.

The Board's Remand in February 2008 explained certain 
procedural issues that will be again repeated below 
verbatim; however, the crux of the matter is that paragraph 
3 of the remand was not effectuated and must be.  It does 
not appear that the Veteran was provided with a written 
notice of the May 2005 Administrative Decision as ordered by 
the Board and there is no indication that the issue of 
entitlement to service connection for a scar on the right 
forehead has been adjudicated.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall, supra.

What follows is the pertinent text of the February 2008 
Remand.

The Board observes that in a December 2003 rating decision 
the RO denied the Veteran's claim seeking entitlement to 
service connection for a scar on the right forehead.  In 
March 2004, the Veteran filed a Notice of Disagreement (NOD) 
contesting the denial of that claim.  Without issuing a 
Supplemental Statement of the Case (SOC) on this discrete 
issue, the RO entered a May 2005 Administrative Decision and 
determined therein that the injuries sustained by the 
Veteran on May 22, 1974, including a laceration to the right 
forehead, were not in the line of duty and were the result 
of his own willful misconduct.  Instead of providing the 
Veteran written notice of his right to appeal this 
Administrative Decision, or issuing a SOC as it pertained to 
the right forehead claim, the RO announced the 
Administrative Decision (and also initially responded to the 
Veteran's NOD regarding the denial of the right forehead 
scar claim) in a May 2005 Supplemental SOC.  However, 
pursuant to 38 C.F.R. § 19.31(a) (2009), a Supplemental SOC 
may not be used to announce a decision by the Agency of 
Original Jurisdiction (AOJ) on an issue not previously 
address in the SOC, or to respond to a NOD on a newly 
appealed issue that was not addressed in the SOC.  
Accordingly, the RO's action to announce in the May 2005 
Supplemental SOC both the Administrative Decision and its 
decision to continue to deny the Veteran's right forehead 
scar claim was improper.

As a result, the Veteran and his representative are entitled 
to written notice of any decisions made by VA affecting the 
payment of benefits or the granting of relief, and such 
notice must clearly set forth the decision made, any 
applicable effective date, the reason(s) for the decision, 
the right to a hearing on any issue involved in the claim, 
the right of representation, and the right, as well as the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103(b).  Thus, the RO must 
provide the Veteran and his representative such notice, 
along with a copy of the Administrative Decision concerning 
the issue of "line-of-duty and willful misconduct."  
Therefore, a remand for corrective action is warranted.

Because the resolution of the "line-of-duty and willful 
misconduct" issue, as decided in the May 2005 Administrative 
Decision, may be determinative of the Veteran's the claim of 
entitlement to service connection for a right forehead scar, 
the Board finds that these two issues are inextricably 
intertwined.  The RO should defer action, including the 
furnishing of a SOC, on the issue of entitlement to service 
connection for right forehead scar until the Veteran has had 
an opportunity to exercise his right to appeal the May 2005 
Administration Decision concerning the issue of "line-of-
duty and willful misconduct" in accordance with 38 U.S.C.A. 
§ 7105 (West 2002).  Therefore, any further action by Board 
at this time would be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

(Note:  By a rating decision, dated December 24, 2003, the 
RO denied service connection for a right forehead scar.  The 
Veteran initiated an appeal concerning this disability in 
March 2004.  However, this same disability appears to be 
improperly recorded in rating decisions dated March 27, 
2007, and September 21, 2007, as the only listed service 
connected condition.  Please note that the March 27, 2007, 
rating decision listed only two issues for adjudication: (1) 
service connection for hepatitis C, and (2) entitlement to 
special monthly pension.  These were the only two issues 
decided and the only two issues for which reasons for the 
decision were provided.  The September 21, 2007, rating 
decision listed only one issue: entitlement to special 
monthly pension.  This was the only issue decided and the 
only issue for which reasons for the decision was provided.  
Absent a formal adjudication resolving the discrete issue of 
service connection for "a right forehead scar," either 
before or after the December 24, 2004, rating decision, the 
notation of "scar, right forehead" as a service connected 
condition in the March 27, 2007, and September 21, 2007, 
rating decisions is nothing more than a typographical error.  
Thus, this matter is referred to the RO for appropriate 
corrective action).


Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran and his 
representative with written notice of the 
Administrative Decision, dated May 2005, 
wherein it was determined that the 
injuries sustained by the Veteran on May 
22, 1974, including a lacerated right 
forehead, were not in the line of duty and 
were due to his own willful misconduct, 
and they must be provided with notice of 
the Veteran's right to appeal.  38 C.F.R. 
§ 3.103(b) (2007); 38 U.S.C.A. § § 7105 
(West 2002).  (Note:  The matter addressed 
in the May 2005 Administrative Decision 
should be returned to the Board if, and 
only if, the Veteran perfects an appeal of 
the same in accordance with 38 U.S.C.A. 
§ 7105).

2.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, or if a timely notice of 
disagreement is (or has been) received 
with respect to any issue raised by or on 
behalf of the appellant, the AOJ should 
furnish a Statement of the Case and/or a 
Supplemental Statement of the Case on all 
issues in appellate status, and the 
appellant and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  This case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


